TRKEATTOWNEY                 GENERAL
                     OFTEXAS




Honorable Walter E. Wilson            Opinion No. C- 120
County Attorney
Ector County                          Re:   Whether the actual
Odessa, Texas                               and thorough examination
                                            required by Section 1 of
                                            Article 4604d, V.C.S.
                                            contemplates a complete
                                            physical examination, or
                                            only an examination ex-
                                            tensive enough to deter-
                                            mine the presence or ab-
                                            sence of an infectious
                                            venereal disease.
Dear Mr. Wilson:
             You have requested the opinion of thle office as to
the proper Interpretation of the phrase "actual and thorough
exsmlnatlon," as used in Section 1 of Article 4604d, Vernon's
Civil Statutes. Controversy     has arisen as to whether that
phrase, as used In the statute, requires a complete physical
examination,    or only an examination sufficiently extensive to
determine the presence or absence of an Infectious venereal
diseaae.
             Section 1 of Article 46046, Vernon's Civil Statutes,
is quoted below:
               "Section 1. No marriage license shall
       be issued unless each applicant files with the
       county clerk a certificate from a duly qua114
       fied physician licensed to practice medicine
       and surgery in Texas, or In any state or In any
       territory of the United States where applicants
       may reside but who wish to marry in Texas. The
       certificate shall state that the applicant has
       been given an actual and thorough examination,
       including a standard serologic test for syphilis.
       The examination shall not have been more than
       fifteen (15) dass nrlor to the date of Issuance
       of such &&se-and    the certificate shall show
       that the results of such examination, tests and



                             -599-
Honorable Walter E. Wilson, page 2 (C- 120)


       history showed that the person examined was
       free from any infectious condition of syphilis.
       No physician shall issue such certificate to
       any person whom he knows or has reasons to be-
       lieve Is infected with any condition of syphilis
       that would be Infectious or who has any clinical
       evidence of infectious venereal disease."
       (Bmphasis added)
The emphasized words above clearly reveal that the physician's
certificate required by this statute Is limited to the venereal
diseases. If a complete physical examination were contemplated
by the Legislature, the certificate of the physician would cer-
tainly have to reflect the results of that examination.
       The intent of the Legislature In enacting Article 4604d
is clearly expressed In the caption of the original House Bill
No. 588, which may be found in Acts 51st Legislature, 1949, Ch.
547, p. 1060:
           "An Act providing for the protection of
               unborn children and the public health
               by requiring premarital examinations
               for syphilis; providing for examlna-
               tlons and standard serologic tests for
               applicants for marriage, and physicians'
               certificates and laboratory statements
               with respect thereto; providing for
               methods of approval of laboratories per-
               forming such tests; providing for walv-
               ing of medical examination under certain
               conditions; providing for the accepting
               of certificates from states other than
               Texas; defining a standard serologic test
               for syphilis; nothing in the Act shall
               affect or impair existing laws on the
               subject; declaring marriage licenses to
               be Invalid unless performed within
               fifteen (15) days from date of examina-
               tion; repealing all laws in conflict; and
               providing penalties for the violation
               thereof; providing a severability clause;
               and declaring an emergency."
The first sentence of the caption expresses the purpose of the
enactment clearly. If the phrase "actual and thorough examina-
tion" is read in the context in which It Is used, I.e., the
control and prevention of syphilis for the protection of public
health, its meaning is beyond dispute.



                          -600-
r




    Honorable Walter E. Wilson, page 3 (C-120 )


           The State Health Department, the agency responsible for
    the administration of this statute, has interpreted the statute
    as requiring on1 a physical examination for Infectious venereal
                   e standard serological tests for such diseases.
    disease, and ET+
           There being no evidence whatsoever that the Legislature
    intended that the words "actual and thorough examination," as
    used in Section 1 of Article 4604d, to mean anything more than
    the examination for physical evidence~'ofInfectious venereal
    disease;~~such'physical:examinatlonto be conducted In oonnection
    with the standard serological tests, it Is the opinion of this
    office that the quoted term Is so limited. A County Clerk has
    the duty to demand the required certificate from an applicant
    for a marriage license, but It is beyond the power of the County
    Clerk to demand more than the required certificate.
                              SUMMARY
                   The phrase "actual and thorough examination"
                   as used In Section 1 of Article 4604b, V.C.S.,
                   contemplates only the examination for physl-
                   cal evidences of infectious venereal disease.
                   A County Clerk Is authorized to require only
                   the certification as to freedom from infec-
                   tious venereal disease, under the terms of
                   Article 4604d, V.C.S.
                                        Yours very   truly,

                                        WAGGONER CARR
                                        ~to~fmeY~ti~


                                              Malcolm L. Quick
                                              Assistant
    MLQ:zt:jh
    APPROVED:
    OPINION COMMITTEE
    W. V. Geppert, Chairman
    Robert Lewis
    Gilbert Hargrave
    Norman Suarez
    APPROVED FOR THE ATTORNEY GENERAL
    By: Stanton Stone




                                -601-